Elliott, J.
The appellant prosecutes this appeal from a judgment convicting him of the offence of selling liquor without a license.
It is contended that although the license was granted on the first day of September, 1879, yet as it was not received and paid for until the third day of that month, it will include and protect sales made on the fourth day of September of the following year. Assuming, but not deciding, that the license became operative from the time the fee was paid, it will not extend to and embrace the fourth day of September, 1880.
There is evidence fairly supporting the verdict, and a well settled rule of practice forbids us to disturb it.
Judgment affirmed.